Exhibit 10.4

TRADEMARK ASSIGNMENT OF SECURITY

WHEREAS, REIS SERVICES, LLC, a Maryland limited liability company, located at
530 Fifth Avenue, New York, New York (“Borrower”), has adopted, used and is
using the marks shown in the attached Schedule A (the “Marks”), for which there
are registrations or applications in the United States Patent and Trademark
Office under the numbers shown in the attached Schedule A; and

WHEREAS, Borrower is obligated to CAPITAL ONE, NATIONAL ASSOCIATION (“Lender”)
pursuant to (i) a certain Loan and Security Agreement, dated the date hereof,
among Lender, Borrower and the other credit parties named therein and (ii) a
certain Trademark Collateral Security Agreement, dated the date hereof, made by
Borrower in favor of Lender (as each may be amended, modified, restated or
supplemented from time to time, collectively, the “Agreements”); and

WHEREAS, pursuant to the Agreements, Borrower is granting to Lender a security
interest in the Marks, the goodwill of the business symbolized by the Marks, and
the registrations and applications therefor.

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, Borrower does hereby assign unto Lender and grant to Lender a
security interest in and to the Marks, together with the goodwill of the
business symbolized by the Marks, and registrations and applications therefor,
which assignment and security interest shall secure all the Obligations as
defined in the Agreements and in accordance with the terms and provisions
thereof.

Borrower expressly acknowledges and affirms that the rights and remedies of
Lender with respect to the assignment and security interest granted hereby are
more fully set forth in the Agreements.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]



--------------------------------------------------------------------------------

Dated: October 16, 2012

 

REIS SERVICES, LLC By:   /s/ Mark P. Cantaluppi Name:   Mark P. Cantaluppi
Title:   Chief Financial Officer CAPITAL ONE, NATIONAL ASSOCIATION By:   /s/
Marc Einerman Name:   Marc Einerman Title:   Vice President



--------------------------------------------------------------------------------

SCHEDULE A

Schedule A to a Trademark Assignment of Security dated October 16, 2012, by and
between REIS SERVICES, LLC and CAPITAL ONE, NATIONAL ASSOCIATION.

 

REGISTRATION OR

APPLICATION NO.

  

REGISTRATION OR

FILING DATE

  

MARK

3,841,149

   8/31/10    REIS

3,519,406

   10/21/08    Reis Logo

3,163,818

   10/24/06    YOUR WINDOW ONTO THE REAL ESTATE MARKET

3,970,125

   5/31/11    REISREPORTS

 

Schedule A - 1